DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner acknowledges applicants’ arguments filed June 7th 2022. As a result, the previous rejection of Claim 1 under 35 U.S.C. 112(b) is withdrawn as a result of the amendment, however, as a result of the new limitations added to claim 1 in the amendment, claim 1 is still rejected under 35 U.S.C. 112(b).
	During the updated search, new prior was discovered, accordingly claims 1, 5-16, and 19-21 are rejected under 35 U.S.C 103 (see rejection below). 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show tab (61) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 5-16, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vents" in the last paragraph.  There is insufficient antecedent basis for this limitation in the claim. Prior to this, the items are referred to as “the recessed vents of the [respective area (top lid or base)].” The term “recessed” needs to be added for consistency. Additionally, “the vents” is ambiguous as it could refer to the top lid or base portions recessed vents. On line 10 of claim 1, “the recessed vents” should refer to “the recessed vents of the base portion” to keep consistent with the differentiation between the vents of the top lid and base.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baum (US 20160236829 A1) in view of Cadiente (US 20030077363 A1).
With respect to claim 1, Baum discloses a packaging system for strawberries (figure 5), comprising: a box having a tray (130 figure 6 below) and two short sidewalls and two long sidewalls (figure 6 below) extending from a perimeter of the tray (130 figure 6 below) to form a cavity (area within the walls figure 6 below), 
a plurality of containers (100 figure 5 below) configured to fit within the cavity of the box (box created by 130 and walls figure 6 below), 
each container having a top lid (101 figure 2A below), a base portion (102 figure 2A below), and a hinged spine (110 figure 1C below) connecting the top lid (101 figure 2A below) to the base portion (102 figure 2A below), 
wherein the top lid (101 figure 2A below) includes a plurality of recessed vents (figure 1A below), 
wherein the base portion (102 figure 1B below) includes a plurality of recessed vents (figure 1B below), wherein the recessed vents (figure 1B below) are disposed on the four beveled edges of the base portion, and also includes a bottom (figure 1C below), the four beveled edges (edges surrounding bottom figure 2A below) extending therefrom, and two short sidewalls (figure 2A below) and two long sidewalls (figure 2A below) extending from the four beveled edges (edges surrounding bottom figure 2A below)  to form a compartment in the base portion to place strawberries therein, 
wherein the top lid (101 figure 1A below) and the base portion (102 figure 1A below) are configured to be removably attached to one another by a coupling mechanism (104 figure 1A below), in which the top lid and the base portion form windows (105 and 106 figure 1A below) to allow air therethrough while removably attached;
wherein the bottom includes a raised bed (raised with respect to perimeter as visible in figures 2A and 1C).
wherein the box (figure 6 below) includes a first layer of four adjacent containers (100 figure 6 below) and a second layer of four adjacent containers (100 figure 6 below) stacked thereon.

    PNG
    media_image1.png
    777
    561
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    790
    556
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    671
    419
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    664
    366
    media_image4.png
    Greyscale

	Baum failed to disclose details of the box including wherein the two short sidewalls having a plurality of slots that open up to the cavity; wherein the recessed vents of the base portion and the top lid and the windows are configured to align with the plurality of slots in the two short sidewalls of the box to improve a precooling process of strawberries; wherein the plurality of slots disposed on the short side walls of the box are disposed in three rows, an upper row includes two slots separated by a tab, the upper row configured to align with the windows and vents of the second layer of containers, and a lower row includes two slots, the lower row configured to align with the vents of the first layer of containers. However, in a similar field of endeavor, namely produce containers and respective storage boxes, Cadiente taught of a container system meeting the criteria above, figure 7 below. Cadiente includes the aforementioned slots and tabs that are designed as “an improved berry packing system which will significantly reduce the cooling time and cooling expense for the fruit contained in the baskets” by facilitating an efficient airflow through the system (page 2 [0019]). The tabs are included to facilitate air flow and stacking. It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the box of Baum to be in the shape of the box as taught by Cadiente in order to allow effective air flow and stacking.
Examiner Note: Cadientes invention does not depict wherein the plurality of slots disposed on the short side walls of the box are disposed in three rows, or a middle row includes two slots, the middle row configured to align with the windows and/or vents of the first and second layer of containers. However, Cadientes invention includes four rows of slots, it can be understood that the two middle slots adjacent to each other can be merged together to form the “middle row” without changing the functionality of the slots (for the purpose of providing ventilation to the containers). As the functionality would remain the same, this can be considered a design choice and not novel under the guidelines established In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) which held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."

    PNG
    media_image5.png
    572
    710
    media_image5.png
    Greyscale


Claims 5-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1, above. With respect to claim 5, Baum discloses wherein the beveled edges (lower edges of 102 figure 2A above) of the base portion (102 figure 2A above) include two short beveled edges (lower edges of short sidewall figure 2A above) and two long beveled edges (lower edges of long sidewall figure 2A above).  
With respect to claim 6, Baum further discloses wherein the short beveled edges (lower edges of short sidewall figure 2A above) of the base portion include two to four recessed vents (white rectangles figure 1B above) and the long beveled edges (lower edges of long sidewall figure 2A above) include six to ten recessed vents (white rectangles figure 1C above).  
With respect to claim 7, wherein the top lid (101 figure 1A above) includes a cover (103 figure 1A above) and four beveled edges (outer skirt of cover figure 1A above) extending therefrom.  
With respect to claim 8, Baum further discloses wherein the beveled edges of the top lid (101 figure 1A above) includes two short beveled edges and two long beveled edges (figure 1A above).  
With respect to claim 9, Baum further discloses wherein the short beveled edges (figure 1A above) of the top lid (101 figure 1A above) includes two to four recessed vents and the long beveled edges (figure 1A above) include six to ten recessed vents.  
With respect to claim 10, Baum further discloses wherein the cover (103 figure 1A above) is rectangular in shape. Baum failed to disclose of a cover with a vent hole disposed at each corner of the cover. However, in a similar field of endeavor, namely produce containers, Cadiente taught of a container with vent holes disposed at each corner of the cover to create “further improved” flow of cooling air through the containers (page 4 [0047]). It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Baum to include vent holes in each corner of the cover as taught by Cadiente in order to further improve air flow through the containers.
With respect to claim 11, Baum further discloses wherein the cover (103 figure 1A above) includes a protrusion at each corner (corners of figure 1A above) of the cover configured to align with an outer perimeter of the raised bed (raised with respect to perimeter as visible in figures 2A and 1C) of the base portion (102 figure 1B above) of a second container (figure 3A and 3B above).  
With respect to claim 12, Baum further discloses wherein the coupling mechanism (104 figure 1A above) is button locks (page 1 [0023]).  
With respect to claim 13, Baum in view of Cadiente failed to disclose wherein male button locks are disposed on an interior surface of the top lid and female button locks configured to correspond with the male button locks are disposed on an upper surface of the base portion. It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have included male locks on the top lid and female locks on the base portion since there are only a finite number of predictable solutions. Either the male lock is on the top lid or base portion. Thus, making male locks on the top lid and female locks on the base portion since there are only a finite number of predictable solutions would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.
With respect to claim 14, Baum further discloses wherein the upper surface of the base portion (102 figure 1C above) further includes a plurality of edge support bars (107 figure 1C above) configured to be placed into contact with the interior surface of the top lid (101 figure 1C above) when the top lid (101 figure 1C above) is removably attached to the bottom portion (figure 1C above) forming the windows (105 and 106 figure 1C above) between the top lid (figure 1C above) and the base portion (102 figure 1C above).  
Examiner Note: Baum illustrates one edge support bar, however, to include multiple edge support bars can be viewed as a duplication of parts with no change in functionality and therefore not considered novel under the guidelines established In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) in which “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”
With respect to claim 15, Baum further discloses wherein one of the edge support bars (107 figure 1C above) is centrally disposed on three of the side walls of the base portion (evident in figure 2A).  
With respect to claim 16, Baum further discloses wherein two additional edge support bars (107 figure 1C above) are disposed on opposite ends of the spine (110 figure 1C).  
With respect to claim 19, Baum further discloses wherein the packaging system includes a plurality of the boxes (100 figure 3A above) stacked on one another.  
With respect to claim 20, Baum in view of Cadiente failed to disclose wherein each of the plurality of boxes stacked on one another includes a first layer of four adjacent containers and a second layer of four adjacent containers stacked thereon. However, this can be considered as not novel under the guidelines established In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) in which “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced” and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) which held the use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art.” Baum in view of Cadiente established already that containers can be stacked and orientated adjacent to each other within a box. Constraining the number of stacked/ adjacent containers to a specific amount does not change the functionality. The application has presented no argument which shows that the particular configuration of their containers within the box is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of allowing transport/ storage of multiple produce containers. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Baum (US 20160236829 A1) in view of Cadiente (US 20030077363 A1) and Vadney (US 5947321 A).
	Regarding Claim 21, Baum in view of Cadiente in further view of Vadney as applied to claim 1
above, teaches all the limitations of Claim 21, but does not teach that the container having a dimension of 10.91 inches by 9.35 inches, in an open state and in an open state has an internal height of 1.73 inches; wherein the vents have a length of 0.44 inches and a width of 0.19 inches, the windows have an opening of 0.22 inches between the top lid and the base portion. However, Vadney teaches the provision that the vents (62) are one and one-quarter inch in length (1.25”) and one-eighth inch high (.125”)…a container (40) which is nine and one-half inches wide (9.5”) by nine inches long (9”; roughly a square shape, which is a subcategory of rectangle) by three and one-quarter inch high (3.25”)…the sidewalls (54) are one and one-half inches high (1.5”; height in the open state)… the actual width W of the vents is one-eighth inch (.125”) (col. 5 lines 24-35). While these are not the precise values claimed in claim 21, many of the values (width of vents, open state height, width of container) are comparable to those claimed, and teach the general state of the art, as well as can roughly scaled approximation of the relevant features of the claimed invention (primarily, vent size relative to container size which would allow a similar ventilated effect to a similar volume of product contained). Applicant’s specification contains no rationale for the cited dimensions’ advantage, and as such may simply be an arbitrary value at which one of ordinary skill in the art would arrive after reasonable experimentation.
Baum in view of Cadiente in further view of Vadney discloses the general conditions of the claimed invention except for the express disclosure of the precise dimensions of the container (defined
above). It would have been obvious to one having ordinary skill in the art at the time the invention was
made to utilize these dimensions since the claimed values are merely an optimum or workable range. It
has been held that where the general conditions of a claim are disclosed in the prior art, discovering the
optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed
relative dimensions would not perform differently than a prior art device, the claimed device is not
patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777
(Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.S./Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735